DETAILED ACTION
This office action is in response to the amendment filed on August 1, 2022. Claims 1-7, 9-11 and 13-16 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10, 11 and 13-16 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Peirce (9010222) in view of Buchanan (WO 2017/153742, previously cited). 

In reference to claim 1, Peirce discloses pliers comprising: a first handle (14), a first jaw (12b) attached to a first jaw mounting disposed at a first end of the first handle (Figure 1), a second handle (13) pivotally connected to the first handle to permit relative pivotal movement of said first and second handles (Figures 1 and 2), a second jaw (12a) attached to a second jaw mounting disposed at a first end of said second handle (Figure 1), a pivotal strut (22) having a first end provided with teeth (23) and a second end pivotally attached (at 22b) to said second handle (Figure 1), a locking switch (24) pivotally attached to said first handle (Figure 1), a biasing pin (36) carried by said locking switch and biased (at 32) to engage a switch cam block (formed as the element including recess 40, Figure 2) carried by said first handle (Figure 2), wherein said locking switch has at least one tooth (30) engageable with said teeth provided on said pivotal strut and said switch cam block defines an engagement condition (within recess 40) for said biasing pin that allows said locking switch to pivot to allow said at least one tooth to ratchet over said teeth provided on said pivotal strut (Figures 1-4 and Column 6, Lines 10-18). 
	Peirce lacks, detachable first and second jaws that are push-fit attachable to the respective jaw mounting.
	However, Buchanan teaches that it is old and well known in the art at the time the invention was made to provide pliers with detachable first and second jaws that are push-fit attachable to the respective jaw mounting (see claim 1, lines 26-34 on page 12 and Figures 2-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the jaws, of Peirce, with the known technique of providing detachable first and second jaws that are push-fit attachable to the respective jaw mounting, as taught by Buchanan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having detachable jaws of various shapes and sizes according to the operator’s requirements. 

In reference to claim 2, Buchanan discloses that each of said detachable jaws comprises an inner end (216, Figure 3) provided with a tongue portion (i.e. upper 214 and lower 214) configured to push-fit attach to respective mating tongue receiving recesses (212) of the first and second mountings (Figures 2-5). 

In reference to claim 3, Buchanan discloses that, each tongue portion of each detachable jaw includes tongue portions (see figure below) comprising opposed plate members (see figure below) that are spaced apart to define a gap (at 221, see Figure 4), and the tongue receiving recesses (212) are provided with a plate (218) that is push-fit engageable in the respective gap (see Figures 4 and 5 and claim 3). 
[AltContent: textbox (Opposed plate members)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tongue portions)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    351
    407
    media_image1.png
    Greyscale

In reference to claim 4, Buchanan discloses that the said tongue portions and tongue receiving recesses each have a length (see figures below) and curve along said length such that said tongue portions are disposed in converging relationship when said tongue portions are fitted in said tongue receiving recesses (see figures below and Figure 5). 
[AltContent: textbox (Length of tongue)][AltContent: arrow][AltContent: textbox (Tongues converging toward each other )][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    221
    338
    media_image2.png
    Greyscale


[AltContent: textbox (Receiving recesses converging toward each other )][AltContent: connector][AltContent: arrow][AltContent: textbox (Length of receiving recess)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    294
    476
    media_image3.png
    Greyscale

In reference to claim 6, Buchanan discloses further comprising respective rotatable switches (left 605 and right 605) to lock said detachable jaws to said first and second jaw mountings (see claim 8 and Figure 3). 

In reference to claim 7, Buchanan discloses further comprising respective rotatable switches (left 605 and right 605) to lock said detachable jaws to said first and second jaw mountings (see claim 8), wherein said tongue portions are provided with indentations (215, Figure 3) engageable by said rotatable switches to lock the respective detachable jaw to said first and second jaw mountings (see claim 8). 

In reference to claim 10, Peirce discloses jaw pliers, comprising: a first handle (14), a first jaw (12b) attached to a first jaw mounting disposed at a first end of the first handle (Figure 1), a second handle (13) pivotally connected to the first handle to permit relative pivotal movement of said first and second handles (Figures 1 and 2) and a second jaw (12a) attached to a second jaw mounting disposed at a first end of said second handle (Figures 1 and 2),  wherein said jaws are lockable in a clamping position (Figure 2) upon the workpiece by a pivotal strut (22) having a toothed first end (23) engageable by teeth (30) provided on a spring biased pivotable locking switch (24) mounted on the first handle (Figure 1) and a second end (22b) slidingly engaged with at least one slot (13d) provided on said second handle (Figure 2), the arrangement being such that when said first and second handles are squeezed towards one another, the second end of the pivotal strut moves along said at least one slot in a direction away from said detachable jaws and the teeth on the first end of the pivotal strut ratchet against teeth provided on the locking switch (see Figures 1 and 2 and Column 6, Lines 10-18).
Peirce lacks, detachable first and second jaws that are push-fit attachable to the respective jaw mounting.
	However, Buchanan teaches that it is old and well known in the art at the time the invention was made to provide pliers with detachable first and second jaws that are push-fit attachable to the respective jaw mounting (see claim 1, lines 26-33 on page 12 and Figures 2-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the jaws, of Peirce, with the known technique of providing detachable first and second jaws that are push-fit attachable to the respective jaw mounting, as taught by Buchanan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having detachable jaws of various shapes and sizes according to the operator’s requirements. 

In reference to claim 11, Peirce discloses that said second end of said pivotal strut comprises a generally cylindrical section provided with a pin (22b) to engage said at least one slot (13d) whereby during assembly said pin can be inserted in a recess (see recess of slot 13d) provided in said second handle in a first orientation and rotated to a second orientation to engage said at least one slot (Figures 1-4). 

In reference to claim 13, Peirce discloses further comprising a spring (18) connected between said pivotal strut and first handle to provide resilient opening of said detachable jaws when said locking switch is moved to an unlocking position (Figure 1). 

In reference to claims 14 and 16, Peirce discloses the claimed invention as previously mentioned above, but lacks, at least one of said first and second handles comprises a bowed resilient portion configured to permit bowing of the respective handle when, in use, said detachable jaws are forced against a workpiece by squeezing said first and second handles together.
	However, Buchanan teaches that it is old and well known in the art at the time the invention was made to provide pliers with at least one of said first and second handles comprises a bowed resilient portion configured to permit bowing of the respective handle when, in use, said detachable jaws are forced against a workpiece by squeezing said first and second handles together (see page 2, Lines 12-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handles, of Peirce, with the known technique of providing a handle with a bowed resilient portion, as taught by Buchanan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device providing superior constant jaw clamping pressure of the part or parts clamped whilst normally preventing surface damage to the parts clamped.  

In reference to claim 15, Buchanan discloses a plurality of sets of said detachable jaws (Page 12, Lines 33-34 and Figures 5 and 6)

Claim 5, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Peirce (9010222) in view of Buchanan (WO 2017/153742, previously cited) and Lesche (2014/0208898). 

In reference to claim 5, Peirce discloses the claimed invention as previously mentioned above, but lacks, the first and second jaw mountings with respective permanent magnets and at least leading ends of said tongue portions made of a ferrous material, whereby said detachable jaws are magnetically securable to said first and second jaw mountings. 
However, Lesche teaches that it is old and well known in the art at the time the invention was made to provide detachable jaws (102 and 202) that are magnetically securable to first (112) and second (114) jaw mountings (paragraphs 23-24), wherein the first (112) and second (114) jaw mountings are provided with permanent magnets (at 138 and 238, respectively, see paragraph 24 under the “other embodiment”) and at least leading ends (i.e. the upper end of 102 and the lower end of 202, see Figure 1) of tongue portions (126 and 226, respectively) are made of a ferrous material (see paragraph 24 for disclosing, “The first mounting portion 120 includes a first magnetic material and the second mounting portion 220 includes a second magnetic material”), whereby said detachable jaws (102 and 202) are magnetically securable to said first and second jaw mountings (see paragraphs 23-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the friction fit connection of the detachable jaws to the first and second jaw mountings, of modified Peirce, with the known technique of magnetically securing detachable jaws to first and second jaw mountings, as taught by Lesche, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which maintains a firm connection between the detachable jaws and the first and second jaw mountings thereby preventing any unwanted disconnection during normal operation and which prevents the jaws from becoming permanently affixed thereby allowing a user to replace or change the jaws when needed (i.e. when they have become worn or when another size is needed). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9, is Finally provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16630083 in view of Buchanan (WO 2017/153742, previously cited).

In reference to claim 9, Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of copending Application No. 16630083 discloses a first jaw (see claim 13), a first handle (see claim 13), a second jaw (see claim 13), a second handle (see claim 13), a pivotal strut having a first end with teeth, a second end pivotally attached to said second handle (see claim 13), a switch cam block (i.e. formed as the fixed abutment in claim 13), a locking switch pivotally attached to said first handle (see claim 13), wherein said locking switch comprises a bore housing (formed as the housing in claim 13), a biasing pin (i.e. the sliding member in claim 13) and a compression spring (i.e. the biasing member in claim 13) that biases said biasing pin towards said switch cam block, said biasing pin being free to move lengthwise within said bore against the compression spring to engage a cam surface (i.e. surface of the fixed abutment in claim 13) on said switch cam block, said cam surface comprising of a transition profile (i.e. the profile in claim 13) with an open profile (i.e. the first portion in claim 13) at a first side of said transition profile and a closing profile (i.e. the second portion in claim 13) at a second side of said transition profile (see claim 13).
	The difference being that copending Application No. 16630083 does not disclose, detachable first and second jaws that are push-fit attachable to the respective jaw mounting.
	However, Buchanan teaches that it is old and well known in the art at the time the invention was made to provide pliers with detachable first and second jaws that are push-fit attachable to the respective jaw mounting (see claim 1, lines 26-33 on page 12 and Figures 2-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was to include detachable first and second jaws that are push-fit attachable to the respective jaw mounting, as taught by Buchanan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having detachable jaws of various shapes and sizes according to the operator’s requirements. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that while Buchanan (WO’742) has been used in this action, it was only used as a teaching reference for detachable jaws. This teaching of detachable jaws was not been argued in the response therefore the examiner believes that all arguments have been considered and that the rejection above is proper. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buchanan (9272394) discloses a similar plier tool having a sliding member (502) that slide lengthwise within a housing (501) and is biased by a spring (503) again a cam block (505, Figures 1-4).
Ping (6116124) discloses adjustable pliers having a pivotal strut (20) that slides within a slot (68) on a second handle (23, Figure 1). 
Seber (6748829) discloses self-adjusting pliers (20) having a pivotal strut (58) connecting first and second handles (Figure 1). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Specifically, applicant further defined claim 1 with additional limitations pertaining to a pivotal strut, a locking switch, a biasing pin and a cam block. And, the applicant corrected the multiple dependency issue with respect to claim 10 (which also included similar limitations as amended claim 1). 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723